Citation Nr: 1037327	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for an anterior cervical discectomy with interbody 
fusion, prior to May 9, 2007.

2.  Entitlement to a disability evaluation in excess of 20 
percent for an anterior cervical discectomy with interbody 
fusion, from May 9, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served in the United States Army from May 1963 to 
May 1966 and in the United States Navy from September 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant submitted his Notice of Disagreement 
(NOD) with this decision in August 2005 and timely perfected his 
appeal in June 2006.

Procedural History

The appellant filed his original claim of entitlement to service 
connection for an anterior cervical discectomy in September 2000.  
A January 2004 rating action granted the claim and assigned a 10 
percent disability rating.

In March 2005, the appellant filed a claim for an increased 
disability rating for his anterior cervical discectomy (the 
subject of this appeal).  A June 2005 rating action continued the 
10 percent disabling rating.  As noted above, the appellant filed 
his NOD in August 2005.  A May 2006 rating action granted a 
separate evaluation for C6 spinal nerve root involvement with 
sensory deficit of the right upper extremity, assigning a 10 
percent disability rating.

The May 2006 Statement of the Case (SOC) listed both the anterior 
cervical discectomy as well as the C6 spinal nerve root 
involvement as the issues on appeal.  In his June 2006 statement 
(taken in lieu of a VA Form 9, Substantive Appeal), the appellant 
indicated that he disagreed with the 10 percent assignment for 
his anterior cervical discectomy, but that he did not understand 
why he was rated for his right arm.  See Veteran's Statement, 
June 2, 2006.  It is clear from this communication that the 
appellant did not indicate that he disagreed with the initial 
assignment of 10 percent for C6 spinal nerve root involvement.  
The RO erroneously included this issue on the SOC as well as on 
the supplemental SOCs associated with the appellant's claims 
file.  The proper procedures for the perfection of an appeal to 
the Board were not followed and the appellant did not voice his 
disagreement.  The Board is aware that the appellant's 
representative indicated this issue on the June 2010 Informal 
Hearing Presentation, however, as noted, the appellant has not 
indicated he wished to appeal this issue.  Accordingly, the Board 
does not have jurisdiction to adjudicate this issue and it will 
not be discussed further herein.

A November 2008 rating action increased the appellant's anterior 
cervical discectomy from 10 percent to 20 percent disabling, 
effective May 9, 2007.  Since this increase did not constitute a 
full grants of the benefits sought, this issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to May 9, 2007, the appellant's cervical spine 
disability was manifested by forward flexion from zero to 35 
degrees with a combined range of motion of 185 degrees.

2.  As of May 9, 2007, the appellant's cervical spine disability 
is manifested by: forward flexion of greater than 15 degrees; 
slight kyphosis; partial ankylosis; fatigue; weakness; lack of 
endurance; and pain.

3.  The evidence does not demonstrate that the appellant's 
service-connected anterior cervical discectomy with interbody 
fusion is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  For the period prior to May 9, 2007, the criteria for a 
disability rating in excess of 10 percent for anterior cervical 
discectomy with interbody fusion have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5235 to 5243 (2009).
2.  For the period from May 9, 2007, the criteria for a 30 
percent disability rating, but no higher, for anterior cervical 
discectomy with interbody fusion have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5235 to 5243 (2009).

3.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).


The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative of any information and any medical or lay evidence 
not previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which part 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The appellant was 
informed of the relevant law and regulations pertaining to his 
increased rating claim in a letter from the RO dated in April 
2005.  The appellant was specifically informed, in a section 
entitled "What the Evidence Must Show," that in order to 
established entitlement to an increased disability rating the 
evidence must demonstrate "that your service- connected condition 
has gotten worse." Additionally, the May 2006 SOC detailed the 
relevant rating criteria for the appellant's service-connected 
cervical spine disability.  

Crucially, the appellant was informed of VA's duty to assist him 
in the development of his claim in the above-referenced April 
2005 letter.  Specifically, the appellant was advised that VA is 
responsible for obtaining records from any Federal agency, to 
include military records, outpatient records from VA treatment 
facilities and records from the Social Security Administration.  
The April 2005 letter also informed the appellant that VA medical 
examination would be provided or a medical opinion would be 
obtained if necessary to adjudicate his claim.
With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  Included 
with the April 2005 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the letter 
asked that the appellant complete this release so that VA could 
obtain these records.

The April 2005 VCAA letter further emphasized: "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested records 
that are not in the possession of a Federal department or agency" 
[Emphasis as in the original letter.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  The appellant was provided notice compliant with the 
holding in Dingess by a letter dated in March 2006.  

The Board is aware of the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life].  The U.S. Court of Appeals for the 
Federal Circuit overruled Vazquez-Flores in part, striking the 
claimant-tailored and "daily life" notice elements.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This was accomplished by the May 2008 and 
December 2008 notice letters.

The Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the appellant 
was provided with correct VCAA notice through the April 2005 VCAA 
letter, and his claim was readjudicated in the May 2006 SOC and 
the November 2008 and March 2009 Supplemental SOCs, after he was 
provided with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, any 
VCAA notice deficiency has been rectified, and there is no 
prejudice to the appellant in proceeding to consider his claim on 
the merits.  The appellant has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

The Board further notes that neither the appellant nor his 
representative has alleged that the appellant has received 
inadequate VCAA notice.  The appellant is obviously aware of what 
is required of him and of VA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate his 
claim.  In particular, the RO has obtained the appellant's VA 
outpatient and private treatment records, as well as the reports 
of VA examinations of the appellant in May 2005, May 2007, and 
February 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The aforementioned VA 
examination reports are thorough and supported by VA outpatient 
and private treatment records.  The examinations in this case are 
adequate upon which to base a decision.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been ably represented by his service organization.  
He declined the option of a personal hearing.  Accordingly, the 
Board will proceed to a decision.

II.  The Merits of the Claim

The appellant contends that his service-connected anterior 
cervical discectomy is more severely disabling than contemplated 
by his currently assigned disability ratings.

Relevant Law and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular Diagnostic Code, 
the higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2009).  A veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21  Vet. App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining the degree of limitation of motion, the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  Id.  
However, in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40 (2009).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  See 38 C.F.R. § 4.59 (2009).

Specific Rating Criteria

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

See 38 C.F.R. § 4.71a, Diagnostic Codes 5240, 5242 (2009).

[The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Id., Note (2).]

The appellant's cervical spine disability can also be evaluated 
under Diagnostic Code 5243 evaluating intervertebral disc 
syndrome.  Under these rating criteria, the evaluation of 
intervertebral disc syndrome (preoperatively or postoperatively) 
is to be made either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least one 
week but less than two week during the past 12 months, a minimum 
10 percent rating is warranted.  If there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent rating 
is warranted.  See 38 C.F.R. § 4.71a (2009).

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that 
when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most appropriate 
orthopedic diagnostic code or codes and the evaluation of 
neurologic disabilities will be done separately using the most 
appropriate neurologic diagnostic code or codes.

Prior to May 9, 2007

The appellant is seeking a disability rating in excess of 10 
percent for his service-connected cervical spine disability prior 
to May 9, 2007.  He essentially contends that at that time the 
symptomatology associated with his cervical spine disability was 
more severe than was contemplated by the currently assigned 
rating.  Following a review of the available evidence in this 
case, and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a rating in excess 
of the currently assigned 10 percent disability evaluation during 
any portion of the appeal period prior to May 9, 2007 [the date 
of the VA examination].

The appellant was initially rated under Diagnostic Code 5243, for 
incapacitating episodes.  Thereafter, he was assigned separate 
disability ratings for C6 spinal nerve root involvement with 
sensory deficit of the right upper extremity, as well as for 
cervical radiculopathy of the left upper extremity.  Accordingly, 
the Board will evaluate the present disability on appeal 
(anterior cervical discectomy) according to the General Rating 
Formula for Diseases and Injuries of the Spine detailed above.

In October 2004,the radiological and magnetic resonance imaging 
reports indicated that the appellant had fusion of C4-C7, subtle 
retrolisthesis of C3 on C4 and mild neural foraminal narrowing.  
See Private Treatment Records, Z.M., M.D., October 6, 2006.

In May 2005, the appellant was afforded a VA spine examination.  
Upon physical examination, the appellant reported that he 
experienced radiating pain on movement with no evidence of muscle 
spasm.  The VA examiner commented that there was no ankylosis of 
the spine.  Range of motions findings noted flexion as zero to 35 
degrees, extension to zero degrees, right lateral flexion from 
zero to 5 degrees, left lateral flexion from zero to 10 degrees, 
right rotation from zero to 65 degrees and left rotation from 
zero to 70 degrees.  The appellant stated that he experienced 
pain at the end of each range of motion, respectively.  The VA 
examiner noted that joint function was limited by repetitive use 
due to pain, having a significant functional impact.  However, 
the appellant was not additionally limited after repetitive use 
due to fatigue, weakness, lack of endurance or incoordination.  
See VA Examination Report, May 12, 2005.

The appellant's claims file also contains records from his 
treatment by private physicians.  A review of these records 
indicates findings that are similar to the findings of the May 
2005 VA examiner.  While the appellant has generally reported 
that his disability has worsened, these records do not indicate a 
worsening in range of motion, used to rate a higher evaluation 
for this disability.  

Based on the lay and medical evidence set forth above, the Board 
concludes that an evaluation in excess of 10 percent for the 
cervical spine disability is not warranted for any period of 
increased rating claim.  The appellant's forward flexion was not 
greater than 15 degrees but less than 30 degrees and his combined 
range of motion was greater than 170 degrees.  Accordingly, the 
appellant does not meet the criteria for the next higher 20 
percent disability rating.  Further, the appellant did not 
demonstrate favorable or unfavorable ankylosis of the entire 
cervical spine at any time during the appeal period in question.

DeLuca Considerations

The Board has also considered whether an increased disability 
rating is warranted for the appellant's cervical spine disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The objective clinical findings 
of record, however, do not reflect impairment that warrants a 
higher rating.

The appellant has complained of neck pain.  However, there is no 
evidence that such symptomatology warrants the assignment of an 
additional disability.  While the May 2005 VA examiner stated 
that the appellant's cervical spine became more symptomatic 
following repetitive use, he noted that there was no additional 
limitation of motion of the appellant's cervical spine due to 
pain on repeated use, fatigue, weakness, lack of endurance or 
incoordination.  See VA Examination Report, May 12, 2005.

Thus, the clinical record does not indicate that there exists 
additional disability so as to warrant the assignment of a higher 
rating.  Absent additional loss of motion or similar functional 
loss, an increased rating is not warranted under DeLuca.

Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The appellant's claim for an increased disability rating for his 
service-connected anterior cervical discectomy was filed in March 
2005.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the relevant 
time period under consideration, or March 2004 to the May 9, 
2007.  The RO has rated the appellant 10 percent disabling for 
this time period.

After a careful review of the record, to include the May 2005 VA 
examination report, the Board can find no evidence to support a 
finding that the appellant's cervical spine disability was more 
or less severe during the appeal period under consideration.  
Indeed, it does not appear that the appellant's symptomatology 
differed appreciably from that identified in the medical records.  
Accordingly, the staged ratings within this time period are not 
warranted.

Conclusion 

The preponderance of the evidence is against the appellant's 
claim of entitlement to a disability rating in excess of 
10 percent for anterior cervical discectomy with interbody fusion 
prior to May 9, 2007.

From May 9, 2007

A November 2008 rating decision increased the appellant's 
disability rating for his cervical spine disability from 10 
percent to 20 percent disabling, effective May 9, 2007 [the day 
of his VA spine examination].  The appellant essentially contends 
that the symptomatology associated with his cervical spine 
disability is more severe than is contemplated by the currently 
assigned rating.  Following a review of the available evidence in 
this case, and the applicable laws and regulations, the Board 
finds that the evidence of record is at least in equipoise, 
warranting a disability rating of 30 percent for the appellant's 
cervical spine disability.

The May 2007 VA examination report indicated the following range 
of motion findings: flexion from zero to 30 degrees (with pain at 
20 degrees); extension from zero to eight degrees (with pain at 
eight degrees); right lateral flexion from zero to 15 degrees 
(with pain at 12 degrees); left lateral flexion from zero to nine 
degrees (with pain at seven degrees); right rotation from zero to 
40 degrees (with pain at 28 degrees); and left rotation from zero 
to 42 degrees (with pain at 32 degrees).  Combined ranges of 
motion findings were 144 degrees.  The VA examiner noted that 
joint function of the spine was additionally limited after 
repetitive use due to fatigue, weakness, lack of endurance and 
pain.  See VA Examination Report, May 9, 2007.

The February 2009 VA examination report noted that the appellant 
experienced slight kyphosis and that he had partial cervical 
spine ankylosis that was neutral.  Range of motion findings were 
as follows: flexion from zero to 30 degrees; extension from zero 
to 15 degrees; left lateral flexion from zero to 15 degrees; 
right lateral flexion at zero degrees; right rotation from zero 
to 30 degrees; and left rotation from zero to 25 degrees.  
Combined ranges of motion findings were 115 degrees.  The 
appellant complained of pain on repetitive motion.  See VA 
Examination Report, February 4, 2009.

Based on the above evidence, the Board concludes that the 
appellant is entitled to the next-higher disability rating of 30 
percent for his cervical spine disability as of May 9, 2007.  The 
next-higher disability rating of 30 percent is warranted for 
forward flexion of the cervical spine to 15 degrees or less, or, 
for favorable ankylosis of the entire cervical spine.  According 
to the May 2007 and February 2009 VA examination reports, the 
appellant had forward flexion greater than 15 degrees and was 
diagnosed with partial ankylosis of the cervical spine.  

DeLuca Considerations

While the appellant is capable of forward flexion in excess of 15 
degrees, in DeLuca v. Brown, the Court noted that functional loss 
due to pain was an important consideration in limitation of 
motion.  8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009).  
According to the May 2007 VA examination report, the appellant 
experiences additionally limited cervical spine function after 
repetitive use due to fatigue, weakness, lack of endurance and 
pain.  Therefore, affording the appellant the full benefit of the 
doubt in light of the DeLuca criteria, the Board finds that he is 
entitled to a disability rating of 30 percent for his cervical 
spine disability as of May 9, 2007.  

The evidence of record also establishes that the appellant is not 
entitled to a higher disability rating of 40 percent as of May 9, 
2007.  A 40 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine.  According to 
the February 2009 VA examination, the appellant was only 
diagnosed with partial, neutral ankylosis of the cervical spine.  
Since the appellant does not demonstrate total ankylosis of the 
cervical spine, a higher disability rating of 40 percent is not 
warranted.  

Hart Considerations

After a careful review of the record, to include the May 2007 and 
February 2009 VA examination reports, the Board can find no 
evidence to support a finding that the appellant's cervical spine 
disability was more or less severe during the appeal period under 
consideration.  Indeed, it does not appear that the appellant's 
symptomatology differed appreciably from that identified in the 
medical records.  Accordingly, the staged ratings within this 
time period are not warranted.  See Hart, supra.

Conclusion

Having afforded the appellant the full benefit of the doubt in 
this case, the Board finds that the appellant is entitled to a 
disability rating of 30 percent for his service-connected 
cervical spine disability as of May 9, 2007.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the 
matter of entitlement to extraschedular ratings for his cervical 
spine disability.  The appellant's contentions have been limited 
to those discussed above, i.e., that his disability is more 
severe than are reflected by the currently assigned ratings.  
See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the appellant and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual with respect to the cervical spine and the 
Board has been similarly unsuccessful.

The record does not show that the appellant has required frequent 
hospitalizations for his service-connected cervical spine 
disability.  There is no unusual clinical picture presented, nor 
is there any other factor that takes the disability outside the 
usual rating criteria.
In short, the evidence does not support the proposition that the 
appellant's cervical spine disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2009).




ORDER

Entitlement to a disability evaluation in excess of 10 percent 
for an anterior cervical discectomy with interbody fusion, prior 
to May 9, 2007, is denied.

Entitlement to a disability evaluation of 30 percent for an 
anterior cervical discectomy with interbody fusion, but no 
higher, from May 9, 2007, is granted, subject to applicable laws 
and regulations governing payment of VA monetary benefits.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


